imprisoned for a term of:

 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

United States of America . JUDGMENT IN A CRIMINAL CASE

Vv (For Offenses Committed On or After November 1, 1987}

Edelmira Pena-Gonzalez Case Number: 19-mj-23108-WVG

  
  
 

 

Grant L. Hdd

Defendant's Attorney ‘ a :

 

 

 

 

REGISTRATION NO. 87896298 4
OCT 22 2019
THE DEFENDANT: a . LEER US
XI pleaded guilty to count(s) 1 of Complaint SOUTHERN SIStRiCr OF CAN EORNIA
~ !

DEPUTY

 

L) was found: guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense , Count Number(s)
8:1325{a)\1) _ Improper Entry (Misdemeanor) OS 1

C1 The defendant has been found not guilty on count(s) _
C1 Count(s) _ _ dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ~

Time Served

x Assessment: $10 WAIVED > Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

~~ the defendant’s possession at the time of arrest upon their deportation or removal.

1 Court recommends defendant be deported/removed with relative, ___ charged in case :
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

October 18, 2019
‘Date of Imposition of Sentence

HONORABLE WILLIAM V. GALLO
UNITED STATES MAGISTRATE JUDGE

 

19-MJ-23108-WVG .

 

 

 
